In re Application of							          : DECISION ON
Koepfer et al.		 			 			          :    PETITION

Serial No.16/606,012							          :

Filed: October 17, 2019
For: BENZOTHIAZOLE-CONTAINING SILANES, METHOD 
FOR THE PREPARATION AND USE THEREOF 

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on December 14, 2021.

Applicant herein petitions the Commissioner to invoke their supervisory authority to compel the Examiner to consider Document (AW) cited in a second Information Disclosure Statement. This Information Disclosure Statement was filed in conformity with the requirements of 37 C.F.R. §1.97-1.98, on July 29, 2021. Document (AW) was not initialed nor lined through.

DECISION

Accordingly, the petition is GRANTED.

The Examiner is directed to consider and make of record the reference (AW) cited in the July 29, 2021 Information Disclosure Statement.


/Keith D. Hendricks/
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering


wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314